STATE OF LOUISIANA
          COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                             NO. 2022 KW 0332

VERSUS

PHILIPPE VEETERS                                 APRIL 1, 2022



In Re:     State of Louisiana, applying for supervisory writs,
           19th Judicial District Court, Parish of East Baton
           Rouge, No. DC-19-07235.


BEFORE:    McCLENDON, WELCH, AND HESTER, JJ.

     WRIT DENIED.

                                 PMc
                                 JEW
                                 CHH




COURT OF APPEAL, FIRST CIRCUIT



     DEPUTY CLERKCOURT
          FOR THE COURT